 



Exhibit 10.1
THE CLOROX COMPANY
INTERIM EXECUTIVE OFFICER
DEFERRED COMPENSATION PLAN

1.   Establishment, Objectives, Duration.

     The Clorox Company (hereinafter referred to as the “Company”) hereby
establishes a nonqualified deferred compensation plan for certain Interim
Executive Officers of the Company (as defined below) to be known as the “The
Clorox Company Interim Executive Officer Deferred Compensation Plan”
(hereinafter referred to as the “Plan”).
     The purpose of the Plan is to permit certain amounts payable by the Company
or any of its subsidiaries to an Interim Executive Officer to be deferred to a
future period. The Plan is designed to permit Interim Executive Officers to
defer the receipt of all or a portion of the compensation otherwise payable to
them for services provided to the Company as an employee.
     The Plan is effective as of April 28, 2006. The Plan will remain in effect
until such time as it shall be terminated by the Board, pursuant to Section 11
herein.

2.   Definitions.

     The following terms, when capitalized, shall have the meanings set forth
below:
     (a)     “Account” means a bookkeeping account established and maintained
for a Participant pursuant to Section 5(a).
     (b)     “Beneficiary” means the person, persons or entity designated by a
Participant pursuant to Section 10 to receive any benefits payable under the
Plan.
     (c)     “Board” means the Board of Directors of the Company or a committee
of the Board of Directors of the Company.
     (d)     “Change in Control” means the effective date of any one of the
following events but only to the extent that such change in control transaction
is a change in the ownership or effective control of the Company or a change in
the ownership of a substantial portion of the assets of the Company as defined
in the regulations promulgated under Section 409A of the Code:
     (i)     The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% of either (a) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (b) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change in Control:

 



--------------------------------------------------------------------------------



 



(a) any acquisition directly from the Company, (b) any acquisition by the
Company, including any acquisition which, by reducing the number of shares
outstanding, is the sole cause for increasing the percentage of shares
beneficially owned by any such Person to more than the applicable percentage set
forth above, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (d) any acquisition by any corporation pursuant to a transaction
which complies with clauses (a), (b) and (c) of subparagraph (iii) of this
definition; or
     (ii)     Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason within any period of 24 months to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii)     Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (a) more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) is represented by Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the

2



--------------------------------------------------------------------------------



 



Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.
     (e)     “Code” means the Internal Revenue Code of 1986, as amended.
     (f)     “Company” means The Clorox Company and any successor thereto as
provided in Section 12(d).
     (g)     “Compensation” for a Plan Year means a Participant’s pre-tax cash
compensation, including base salary and bonus, which would otherwise be payable
to the Participant in the Plan Year.
     (h)     “Deferred Stock Unit” means a hypothetical Share as described in
Section 5(b).
     (i)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     (j)     “Fair Market Value” means, as of any date, the value of a Share
determined as follows:
     (i)     Where there exists a public market for the Share, the Fair Market
Value shall be (a) the closing sales price for a Share for the last market
trading day prior to the time of the determination (or, if no sales were
reported on that date, on the last trading date on which sales were reported) on
the New York Stock Exchange, the NASDAQ National Market or the principal
securities exchange on which the Share is listed for trading, whichever is
applicable, or (b) if the Share is not traded on any such exchange or national
market system, the average of the closing bid and asked prices of a Share on the
NASDAQ Small Cap Market, in each case, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or
     (ii)     In the absence of an established market of the type described
above for the Share, the Fair Market Value thereof shall be determined by the
Board in good faith, and such determination shall be conclusive and binding on
all persons.
     (k)     “Interim Executive Officer” means an Interim Chief Executive
Officer, Interim President or Interim Chairman who is also an employee of the
Company.
     (l)     “Participant” means an Interim Executive Officer who elects to
participate by filing a Participation Agreement as provided in Section 4.
     (m)     “Participation Agreement” means an agreement in such form as the
Board may prescribe filed by a Participant in accordance with Section 4.
     (n)     “Payment Anniversary Date” means an anniversary of the Payment
Commencement Date.
     (o)     “Payment Commencement Date” means the first business day of the
Plan Year immediately following the later of the Plan Year in which a
Participant (i) terminates

3



--------------------------------------------------------------------------------



 



employment with the Company and all of its subsidiaries and (ii) in the event
the Participant is a member of the Board, terminates service as a member of the
Board.
     (p)     “Plan” means The Clorox Company Interim Executive Officer Deferred
Compensation Plan, as amended from time to time.
     (q)     “Plan Year” means the calendar year.
     (r)     “Share” means a share of common stock of the Company, par value
$1.00 per share.

3.   Administration of the Plan.

     (a)     In General. The Plan shall be administered by the Board. The Board
shall act by vote or written consent of a majority of its members.
     (b)     Authority of the Board. Subject to applicable laws and the
provisions of the Plan, the Board shall have full and final authority in its
discretion to establish rules and take all actions, including, without
limitation, interpreting the terms of the Plan and any related rules or
regulations or other documents enacted hereunder and deciding all questions of
fact arising in their application, determined by the Board to be necessary in
the administration of the Plan.
     (c)     Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final, binding and conclusive on all
persons, including the Company, its stockholders, Participants and their estates
and Beneficiaries.
     (d)     Delegation. The Board may delegate to any Board committee or
officers of the Company any and all authority with which it is vested under the
Plan, and the Board may allocate its responsibilities under the Plan among its
members.

4.   Participation and Crediting of Accounts.

     (a)     Participation. Participation in the Plan shall be limited to
Interim Executive Officers. A Participation Agreement must be filed by a
Participant prior to the beginning of the Plan Year for which it is effective;
provided, however, that in the first year in which a Participant becomes
eligible to participate in the Plan, the newly eligible Participant may make an
election to defer Compensation for employment services to be performed
subsequent to such election within 30 days after date the individual first
becomes eligible to participate.

4



--------------------------------------------------------------------------------



 



     (b)     Contents of Participation Agreement.
     (i)     Each Participation Agreement shall set forth whether a Participant
elects to receive Compensation in cash, deferred cash or Deferred Stock Units. A
Participant who does not file a timely Participation Agreement for a Plan Year
shall receive his or her Compensation in cash.
     (ii)     A Participant who elects to receive his or her Compensation in
deferred cash and/or Deferred Stock Units shall specify the percentage of such
Compensation (in multiples of 10%) to be paid in deferred cash or Deferred Stock
Units.
     (iii)     Each Participation Agreement shall set forth whether amounts
deferred pursuant to Section 4(b)(i) and (ii) above will be paid as a lump sum
payment or in five annual installments, as set forth in Section 6(c) herein.
     (c)     Crediting of Accounts.
     (i)     A Participant who elects to receive all or a portion of his or her
Compensation as deferred cash shall have credited to his or her Account as of
the last day of each calendar quarter an amount determined by multiplying the
Participant’s accrued Compensation for the quarter by the percentage of such
Compensation previously selected by the Participant to be received as deferred
cash.
     (ii)     A Participant who elects to receive all or a portion of his or her
Compensation as Deferred Stock Units shall have credited to his or her Account
as of the last day of each calendar quarter the number of Deferred Stock Units
(including fractional Deferred Stock Units) determined by multiplying the
Participant’s accrued Compensation for the quarter by the percentage of
Compensation previously selected by the Participant to be applied to the
purchase of Deferred Stock Units, and dividing the product thereof by the Fair
Market Value of a Share as of the last trading day in such calendar quarter.
     (d)     Modification or Revocation of Election by Participant. Elections
made pursuant to Sections 4(b)(i) and (ii) shall remain in effect for the next
Plan Year and for subsequent Plan Years unless and until a new Participation
Agreement is provided. Any elections made under a new Participation Agreement
will apply only to Compensation earned in the Plan Year beginning after the date
of the new Participation Agreement.

5



--------------------------------------------------------------------------------



 



5.   Maintenance and Investment of Accounts.

     (a)     Accounts. An Account shall be maintained for each Participant. In
addition, various subaccounts may be maintained for a Participant as necessary
to reflect separate Participation Agreements, cash deferrals, and Deferred Stock
Units. A Participant’s Account shall be utilized solely as a device for
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan, and shall not constitute or be treated as a trust fund of
any kind. The balance of a Participant’s Account shall be adjusted to reflect
changes in the value of the deemed investments thereof, adjustments, credits and
debits pursuant to Section 5(b) and (c) below and distributions pursuant to
Section 6.
     (b)     Deferred Stock Units.
     (i)     Deemed Investment in Shares. If a Participant elects to receive
Deferred Stock Units, his or her Account shall be treated as if it were invested
in Deferred Stock Units equivalent in value to the Fair Market Value of Shares
in accordance with the following rules:

  (a)   Deemed Reinvestment of Dividend Equivalents. The number of Deferred
Stock Units credited to a Participant’s Account shall be increased on each date
on which a dividend is paid on Shares. The number of additional Deferred Stock
Units credited to a Participant’s Account as a result of such increase shall be
determined by (1) multiplying the total number of Deferred Stock Units
(excluding fractional Deferred Stock Units) credited to the Participant’s
Account immediately before such increase by the amount of the dividend paid per
Share on the dividend payment date, and (2) dividing the product so determined
by the Fair Market Value of a Share on the dividend payment date.     (b)  
Adjustments upon Change in Capitalization. In the event of any merger,
reorganization consolidation, recapitalization, liquidation, stock dividend,
split-up, spin-off, stock split, reverse stock split, share combination, share
exchange, extraordinary dividend, or any change in the corporate structure
affecting the Shares, the number of Deferred Stock Units credited to a
Participant’s Account and/or the kind or class of shares deliverable under the
Plan shall be adjusted in such manner as may be determined to be appropriate and
equitable by the Board, in its sole discretion, to prevent dilution or
enlargement of benefits or potential benefits intended to be made available
under the Plan. The determination of the Board as to such adjustments, if any,
to be made shall be conclusive and binding on all Participants and
Beneficiaries.

     (ii)     Hypothetical Nature of Investments. The Deferred Stock Units
established hereunder shall be used solely to determine the amounts to be paid
hereunder, shall not be or represent an equity security of the Company, shall
not be convertible into or otherwise

6



--------------------------------------------------------------------------------



 



entitle a Participant to acquire an equity security of the Company and shall not
carry any voting rights.
     (c)     Cash Deferrals.
     (i)     Deemed Investment Options. The Board may permit a Participant to
request that earnings on his or her cash deferrals be credited as though the
cash deferrals were invested in one or more deemed investment options approved
by the Board. Initially the deemed investment options shall include cash with an
interest factor and the S&P 500 Index, ex-dividend. The Board may, in its sole
discretion, discontinue, substitute or add any deemed investment option
prospectively at any time. Each Participant may select how the cash portion of
his or her Account shall be allocated among such deemed investments options, in
accordance with procedures adopted by the Board.
     (ii)     Interest and Valuation of Assets. To the extent that a
Participant’s cash deferrals are allocated to cash with an interest factor, such
cash deferrals shall be credited with interest at an annual rate for each Plan
Year equal to the Prime Lending Rate of Wells Fargo Bank as in effect on January
1 of such year. Interest shall be accrued to the date of payment (as determined
in accordance with Section 6(a)) and shall be compounded on a calendar quarter
basis. To the extent a Participant elects to have the cash portion of his or her
Account allocated to a deemed investment option other than cash with an interest
factor, the market value of the assets that would have been held in each of the
deemed investment options shall be determined by the Board in accordance with
generally accepted valuation principles, consistently applied and, the
Participant’s Account will be adjusted each business day the New York Stock
Exchange is open for business for earnings, gains and losses as if it were
invested in the deemed investments elected by the Participant.
     (iii)     Hypothetical Nature of Investments. The deemed investment options
established hereunder shall be used solely for measurement purposes only and a
Participant’s election of any such deemed investment option and the allocation
of earnings to his or her Account thereto, shall not be considered or construed
in any manner as an actual investment of the Participant’s Account in any such
investment option. In the event that the Company, in its own discretion, decides
to invest funds in any or all of the investment options, the Participant shall
not have any rights in or to such investments themselves.

7



--------------------------------------------------------------------------------



 



6.   Payments.

     (a)     Time of Payment. Payments to a Participant with respect to his or
her Account shall begin as of the Participant’s Payment Commencement Date;
provided, however, that if the Participant dies before his or her Payment
Commencement Date, payment of the entire value of the Participant’s Account
shall be made to the Participant’s Beneficiary in accordance with the provisions
of Section 6(c) below after the Board receives all documents and other
information that it requests in connection with the payment.
     (b)     Medium of Payment. Except to the extent the Board determines
otherwise, the portion of a Participant’s Account denominated in Deferred Stock
Units shall be paid in Shares. One Share shall be paid for each whole Deferred
Stock Unit contained therein, and any fractional Deferred Stock Units shall be
paid in cash. The portion of a Participant’s Account denominated in cash shall
be paid in cash.
     (c)     Form of Payment.
     (i)     Lump Sum. A Participant shall receive his or her Account under the
Plan in the form of a lump sum payment unless the Participant has elected to
receive any portion thereof in five annual installments in accordance with
Section 6(c)(ii). The lump sum shall be payable to the Participant in cash
and/or Shares on the Payment Commencement Date. If the Participant dies before
his or her Payment Commencement Date, a lump sum payment shall be made to the
Participant’s Beneficiary on the Payment Commencement Date.
     (ii)     Five Annual Installments. A Participant may elect to receive all
or a portion of his or her Account under the Plan in five annual installments.
Such election must be made in the Participant’s Participation Agreement pursuant
to Section 4. Annual installments shall be payable to the Participant in cash
and/or Shares beginning as of the Payment Commencement Date and continuing each
Payment Anniversary Date thereafter until all installments have been paid. The
first annual installment shall equal one-fifth (1/5th) of the value of the
Participant’s Account(s), determined as of the Payment Commencement Date. Each
successive annual installment shall equal the value of the Participant’s
Account(s), determined as of the Payment Anniversary Date, multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
excess of five over the number of installment payments previously made (i.e.,
1/4th in year 2, 1/3rd in year 3, etc.). If the Participant dies before his or
her Payment Commencement Date having elected to receive benefits in five annual
installments, or after the Participant’s Payment Commencement Date but before
all five installments have been paid, the remaining installments shall be paid
to the Participant’s Beneficiary in accordance with the schedule in this
Section 6(c)(ii).

7.   Shares Subject to the Plan.

     Unless otherwise determined by the Board, payments under the Plan that are
made in the form of Shares, in whole or in part, shall be made from the
aggregate number of Shares authorized to be issued under and otherwise in
accordance with the terms of The Clorox

8



--------------------------------------------------------------------------------



 



Company 2005 Stock Incentive Plan (or any successor stock incentive plan
approved by the stockholders of the Company). No Shares are reserved for
issuance under the Plan.

8.   Change in Control.

     Except as otherwise provided by the Board, upon the occurrence of a Change
in Control or as soon as reasonably practicable thereafter, the value of all
amounts deferred by a Participant which have not yet been credited to the
Participant’s Account and the value of such Participant’s Account shall be paid
to the Participant, in each case as a lump sum cash payment. For purposes of
payments under this Section 8, the value of a Deferred Stock Unit shall be
computed as the greater of (a) the Fair Market Value of a Share on or nearest
the date on which the Change in Control is deemed to occur, or (b) the highest
per share price for Shares actually paid in connection with the Change in
Control.

9.   Taxes.

     The Company shall have the power and right to (i) deduct or withhold from
all credits, payments, and amounts deferred under the Plan, or from other
compensation payable to a Participant or his or her Beneficiary, including
shares, amounts required by law to be withheld for taxes and (ii) require the
Participant to remit to the Company an amount sufficient to satisfy any Federal,
state or local tax withholding requirements, with respect to benefits under this
Plan.

10.   Beneficiary Designation.

     (a)     Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons or entity as his or her Beneficiary
or Beneficiaries. A Beneficiary designation shall be made, and may be amended,
by the Participant by filing a written designation with the Board, on such form
and in accordance with such procedures as the Board shall establish from time to
time.
     (b)     No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s Beneficiary shall be deemed to be the
Participant’s estate.

11.   Amendment or Termination of the Plan.

     The Board may at any time and from time to time, amend, suspend or
terminate the Plan in whole or in part; provided, however, that no such
amendment, suspension or termination shall adversely affect the rights of any
Participant or Beneficiary under the Plan unless consented to in writing by such
Participant or, in the event the Participant is deceased, the Beneficiary.

12.   Miscellaneous.

     (a)     Gender, Number and References. Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan or to an act or code or to any
section thereof or rule or regulation thereunder shall be

9



--------------------------------------------------------------------------------



 



deemed to refer to such Section of the Plan, act, code, section, rule or
regulation, as may be amended from time to time, or to any successor Section of
the Plan, act, code, section, rule or regulation.
     (b)     No Assignment. Except as specifically set forth in the Plan with
respect to the designation of Beneficiaries and as otherwise required by
applicable law, any interest, benefit, payment, claim or right of any
Participant under the Plan shall not be sold, transferred, assigned, pledged,
encumbered or hypothecated by any Participant and shall not be subject in any
manner to any claims of any creditor of any Participant or Beneficiary, and any
attempt to take any such action shall be null and void.
     (c)     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     (d)     Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such
successors is the result of a direct or indirect purchase, merger,
consolidation, or other event, or a sale or disposition of all or substantially
all of the business and/or assets of the Company and references to the “Company”
herein any in any Participation Agreements shall be deemed to refer to such
successors.
     (e)     Requirements of Law. The payment of cash or Shares under the Plan
shall be subject to all applicable laws and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     (f)     Not an Employment Contract. This Plan is not and shall not be
deemed to constitute a contract of employment between the Company and a
Participant. Nothing in this Plan shall alter a Participant’s status as an
“at-will” employee of the Company, unless otherwise provided in the
Participant’s employment, management retention, change in control, severance or
similar agreement between the Participant and the Company or any of its
subsidiaries, or be construed as guaranteeing employment by, or as giving a
Participant any right to continue in the employ of the Company or any of its
subsidiaries during any period or as limiting or restricting the right of the
Company to terminate a Participant’s employment at any time, for any reason,
with or without cause.
     (g)     Unfunded Plan. The Plan is intended to be an unfunded plan
benefiting persons who are a select group of management of highly compensated
employees within the meaning of ERISA. All payments pursuant to the Plan will be
made from the general assets of the Company, and the rights of Participants and
Beneficiaries under the Plan will be only those of general unsecured creditors
of the Company.
     (h)     Governing Law. To the extent not preempted by federal law, the Plan
shall be construed in accordance with and governed by the laws of the State of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Plan to the
substantive law of another jurisdiction.

10



--------------------------------------------------------------------------------



 



     (i)     Non-Exclusive Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable.
     (j)     Code Section 409A Compliance. To the extent applicable, it is
intended that this Plan and all deferrals and payments made hereunder comply
with the requirements of Section 409A of the Code and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”). Any provision
that would cause the Plan or any deferral or payment made hereunder to fail to
satisfy Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

11